Exhibit 10.2

 

INCYTE CORPORATION

 

1997 EMPLOYEE STOCK PURCHASE PLAN

(as amended March 11, 2008)

 

The following constitute the provisions of the 1997 Employee Stock Purchase Plan
of Incyte Corporation, as amended and restated September 15, 2006 and as further
amended March 11, 2008.

 


1.                                       PURPOSE.  THE PURPOSE OF THE PLAN IS TO
PROVIDE EMPLOYEES OF THE COMPANY AND ITS DESIGNATED SUBSIDIARIES WITH AN
OPPORTUNITY TO PURCHASE COMMON STOCK OF THE COMPANY THROUGH ACCUMULATED PAYROLL
DEDUCTIONS.  IT IS THE INTENTION OF THE COMPANY TO HAVE THE PLAN QUALIFY AS AN
“EMPLOYEE STOCK PURCHASE PLAN” UNDER SECTION 423 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.  THE PROVISIONS OF THE PLAN, ACCORDINGLY, SHALL BE CONSTRUED
SO AS TO EXTEND AND LIMIT PARTICIPATION IN A MANNER CONSISTENT WITH THE
REQUIREMENTS OF THAT SECTION OF THE CODE.


 


2.                                       DEFINITIONS.


 


(A)                                  “ADMINISTRATOR” SHALL MEAN THE BOARD OR A
COMMITTEE CONSISTING EXCLUSIVELY OF MEMBERS OF THE BOARD THAT HAS BEEN APPOINTED
BY THE BOARD AND AUTHORIZED TO ADMINISTER THE PLAN.


 


(B)                                 “BOARD” SHALL MEAN THE BOARD OF DIRECTORS OF
THE COMPANY.


 


(C)                                  “CODE” SHALL MEAN THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED.


 


(D)                                 “COMMON STOCK” SHALL MEAN THE COMMON STOCK,
$.001 PAR VALUE, OF THE COMPANY.


 


(E)                                  “COMPANY” SHALL MEAN INCYTE CORPORATION.


 


(F)                                    “COMPENSATION” SHALL MEAN ALL CASH
SALARY, WAGES, COMMISSIONS AND BONUSES, BUT SHALL NOT INCLUDE ANY IMPUTED INCOME
OR INCOME ARISING FROM THE EXERCISE OR DISPOSITION OF EQUITY COMPENSATION.


 


(G)                                 “EFFECTIVE DATE” SHALL MEAN SEPTEMBER 15,
2006.


 


(H)                                 “DESIGNATED SUBSIDIARY” SHALL MEAN ANY
SUBSIDIARY WHICH HAS BEEN DESIGNATED BY THE BOARD FROM TIME TO TIME IN ITS SOLE
DISCRETION AS ELIGIBLE TO PARTICIPATE IN THE PLAN.


 


(I)                                     “EMPLOYEE” SHALL MEAN ANY INDIVIDUAL WHO
IS AN EMPLOYEE OF THE COMPANY OR ITS DESIGNATED SUBSIDIARIES FOR TAX PURPOSES
WHOSE CUSTOMARY EMPLOYMENT IS AT LEAST TWENTY (20) HOURS PER WEEK AND MORE THAN
FIVE (5) MONTHS IN ANY CALENDAR YEAR.  FOR PURPOSES OF THE PLAN, THE EMPLOYMENT
RELATIONSHIP SHALL BE TREATED AS CONTINUING INTACT WHILE THE INDIVIDUAL IS ON
SICK LEAVE OR OTHER LEAVE OF ABSENCE APPROVED BY THE COMPANY OR ITS DESIGNATED
SUBSIDIARIES, AS APPLICABLE.  WHERE THE PERIOD OF LEAVE EXCEEDS 90 DAYS AND THE
INDIVIDUAL’S RIGHT TO REEMPLOYMENT IS NOT GUARANTEED EITHER BY STATUTE OR BY
CONTRACT, THE EMPLOYMENT RELATIONSHIP SHALL BE DEEMED TO HAVE TERMINATED ON THE
91ST DAY OF SUCH LEAVE.


 


(J)                                     “ENROLLMENT DATE” SHALL MEAN THE FIRST
DAY OF EACH OFFERING PERIOD.


 


(K)                                  “EXERCISE DATE” SHALL MEAN THE LAST TRADING
DAY OF EACH PURCHASE PERIOD.

 

1

--------------------------------------------------------------------------------


 


(L)                                     “FAIR MARKET VALUE” SHALL MEAN, AS OF
ANY DATE, THE VALUE OF COMMON STOCK DETERMINED AS FOLLOWS:


 


(1)                                  IF THE COMMON STOCK IS LISTED ON ANY
ESTABLISHED STOCK EXCHANGE OTHER THAN THE NASDAQ STOCK MARKET, ITS FAIR MARKET
VALUE SHALL BE THE LAST REPORTED SALE PRICE FOR THE COMMON STOCK REPORTED BY THE
APPLICABLE COMPOSITE TRANSACTIONS REPORT FOR SUCH EXCHANGE ON THE DATE OF
DETERMINATION, AS REPORTED ON SUCH STOCK EXCHANGE’S WEBSITE OR SUCH OTHER
SOURCE, INCLUDING THE WALL STREET JOURNAL, AS THE ADMINISTRATOR DEEMS RELIABLE;
OR


 


(2)                                  IF THE COMMON STOCK IS LISTED ON THE NASDAQ
STOCK MARKET, ITS FAIR MARKET VALUE SHALL BE THE LAST REPORTED SALE PRICE FOR
THE COMMON STOCK QUOTED ON THE NASDAQ STOCK MARKET ON THE DATE OF DETERMINATION,
AS REPORTED ON WWW.NASDAQ.COM OR SUCH OTHER SOURCE, INCLUDING THE WALL STREET
JOURNAL, AS THE ADMINISTRATOR DEEMS RELIABLE;


 


(3)                                  IF THE COMMON STOCK IS TRADED
OVER-THE-COUNTER AND IS QUOTED ON THE OTC BULLETIN BOARD, ITS FAIR MARKET VALUE
SHALL BE THE LAST TRANSACTION PRICE FOR THE COMMON STOCK QUOTED BY THE OTC
BULLETIN BOARD ON THE DATE OF DETERMINATION, AS REPORTED ON WWW.OTCBB.COM OR
SUCH OTHER SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE;


 


(4)                                  IF THE COMMON STOCK IS TRADED
OVER-THE-COUNTER BUT IS NOT QUOTED ON THE OTC BULLETIN BOARD, ITS FAIR MARKET
VALUE SHALL BE THE MEAN OF THE CLOSING BID AND ASKED PRICES FOR THE COMMON STOCK
ON THE DATE OF DETERMINATION, AS REPORTED ON WWW.PINKSHEETS.COM OR SUCH OTHER
SOURCE AS THE ADMINISTRATOR DEEMS RELIABLE; OR


 


(5)                                  IN THE ABSENCE OF AN ESTABLISHED MARKET FOR
THE COMMON STOCK, THE FAIR MARKET VALUE THEREOF SHALL BE DETERMINED IN GOOD
FAITH BY THE BOARD.


 


(M)                               “OFFERING PERIODS” SHALL MEAN THE PERIODS OF
APPROXIMATELY TWENTY-FOUR (24) MONTHS DURING WHICH AN OPTION GRANTED PURSUANT TO
THE PLAN MAY BE EXERCISED, COMMENCING ON THE FIRST TRADING DAY ON OR AFTER MAY 1
AND NOVEMBER 1 OF EACH YEAR AND TERMINATING ON THE LAST TRADING DAY IN THE
PERIODS ENDING TWENTY-FOUR MONTHS LATER.  THE DURATION AND TIMING OF OFFERING
PERIODS MAY BE CHANGED PURSUANT TO SECTION 4 OF THIS PLAN.


 


(N)                                 “PLAN” SHALL MEAN THIS EMPLOYEE STOCK
PURCHASE PLAN.


 


(O)                                 “PURCHASE PRICE” SHALL MEAN AN AMOUNT EQUAL
TO 85% OF THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE ENROLLMENT
DATE OR ON THE EXERCISE DATE, WHICHEVER IS LOWER.


 


(P)                                 “PURCHASE PERIOD” SHALL MEAN THE
APPROXIMATELY SIX-MONTH PERIOD COMMENCING AFTER ONE EXERCISE DATE AND ENDING
WITH THE NEXT EXERCISE DATE, EXCEPT THAT THE FIRST PURCHASE PERIOD OF ANY
OFFERING PERIOD SHALL COMMENCE ON THE ENROLLMENT DATE AND END WITH THE NEXT
EXERCISE DATE.  THE DURATION AND TIMING OF PURCHASE PERIODS MAY BE CHANGED
PURSUANT TO SECTION 4 OF THIS PLAN.


 


(Q)                                 “RESERVES” SHALL MEAN THE NUMBER OF SHARES
OF COMMON STOCK COVERED BY EACH OPTION UNDER THE PLAN WHICH HAVE NOT YET BEEN
EXERCISED AND THE NUMBER OF SHARES OF COMMON STOCK WHICH HAVE BEEN AUTHORIZED
FOR ISSUANCE UNDER THE PLAN BUT NOT YET PLACED UNDER OPTION.


 


(R)                                    “SUBSIDIARY” SHALL MEAN A CORPORATION (AS
DEFINED IN TREASURY REGULATION SECTION 1.421-1(I)), DOMESTIC OR FOREIGN, OF
WHICH NOT LESS THAN 50% OF THE VOTING SHARES ARE HELD BY THE COMPANY OR A
SUBSIDIARY, WHETHER OR NOT SUCH CORPORATION NOW EXISTS OR IS HEREAFTER ORGANIZED
OR ACQUIRED BY THE COMPANY OR A SUBSIDIARY.

 

2

--------------------------------------------------------------------------------


 


 


(S)                                  “TRADING DAY” SHALL MEAN A DAY ON WHICH THE
NATIONAL SECURITIES EXCHANGE OR STOCK MARKET ON WHICH THE COMMON STOCK IS
PRINCIPALLY TRADED, OR, IF THE COMMON STOCK IS NOT LISTED OR QUOTED ON ANY
SECURITIES EXCHANGE OR STOCK MARKET, THE NEW YORK STOCK EXCHANGE, IS OPEN FOR
TRADING.


 


3.                                       ELIGIBILITY.


 


(A)                                  ANY EMPLOYEE WHO HAS BEEN EMPLOYED FOR ONE
MONTH OR MORE ON A GIVEN ENROLLMENT DATE SHALL BE ELIGIBLE TO PARTICIPATE IN THE
PLAN.


 


(B)                                 ANY PROVISIONS OF THE PLAN TO THE CONTRARY
NOTWITHSTANDING, NO EMPLOYEE SHALL BE GRANTED AN OPTION UNDER THE PLAN (I) TO
THE EXTENT THAT, IMMEDIATELY AFTER THE GRANT, SUCH EMPLOYEE (OR ANY OTHER PERSON
WHOSE STOCK WOULD BE ATTRIBUTED TO SUCH EMPLOYEE PURSUANT TO SECTION 424(D) OF
THE CODE) WOULD OWN STOCK AND/OR HOLD OUTSTANDING OPTIONS TO PURCHASE SUCH STOCK
POSSESSING FIVE PERCENT (5%) OR MORE OF THE TOTAL COMBINED VOTING POWER OR VALUE
OF ALL CLASSES OF STOCK OF THE COMPANY, ITS PARENT OR ANY SUBSIDIARY, OR (II) TO
THE EXTENT THAT HIS OR HER RIGHTS TO PURCHASE STOCK UNDER ALL EMPLOYEE STOCK
PURCHASE PLANS OF THE COMPANY, ITS PARENT AND SUBSIDIARIES ACCRUES AT A RATE
WHICH EXCEEDS TWENTY-FIVE THOUSAND DOLLARS ($25,000) WORTH OF STOCK (DETERMINED
AT THE FAIR MARKET VALUE OF THE SHARES AT THE TIME SUCH OPTION IS GRANTED) FOR
EACH CALENDAR YEAR IN WHICH SUCH OPTION IS OUTSTANDING AT ANY TIME.


 


4.                                       OFFERING PERIODS.  THE PLAN SHALL BE
IMPLEMENTED BY CONSECUTIVE, OVERLAPPING OFFERING PERIODS WITH A NEW OFFERING
PERIOD COMMENCING ON THE FIRST TRADING DAY ON OR AFTER MAY 1 AND NOVEMBER 1 EACH
YEAR, OR ON SUCH OTHER DATES AS THE BOARD SHALL DETERMINE, AND CONTINUING
THEREAFTER UNTIL TERMINATED IN ACCORDANCE WITH SECTION 19 HEREOF.  THE BOARD OR
A COMMITTEE THEREOF SHALL HAVE THE POWER TO CHANGE THE DURATION OF OFFERING
PERIODS (INCLUDING THE COMMENCEMENT DATES THEREOF) AND PURCHASE PERIODS
THEREUNDER WITH RESPECT TO FUTURE OFFERINGS WITHOUT STOCKHOLDER APPROVAL IF SUCH
CHANGE IS ANNOUNCED AT LEAST FIVE (5) DAYS PRIOR TO THE SCHEDULED BEGINNING OF
THE FIRST OFFERING PERIOD TO BE AFFECTED THEREAFTER.


 


5.                                       PARTICIPATION.


 


(A)                                  AN ELIGIBLE EMPLOYEE MAY BECOME A
PARTICIPANT IN THE PLAN BY COMPLETING A SUBSCRIPTION AGREEMENT AUTHORIZING
PAYROLL DEDUCTIONS SUBSTANTIALLY IN THE FORM OF EXHIBIT A TO THIS PLAN AND
FILING IT WITH THE COMPANY’S STOCK ADMINISTRATOR NOT LATER THAN TEN
(10) BUSINESS DAYS PRIOR TO THE APPLICABLE ENROLLMENT DATE.


 


(B)                                 PAYROLL DEDUCTIONS FOR A PARTICIPANT SHALL
COMMENCE ON THE FIRST PAYROLL FOLLOWING THE ENROLLMENT DATE AND SHALL END ON THE
LAST PAYROLL IN THE OFFERING PERIOD TO WHICH SUCH AUTHORIZATION IS APPLICABLE,
UNLESS SOONER TERMINATED BY THE PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF.


 


6.                                       PAYROLL DEDUCTIONS.


 


(A)                                  AT THE TIME A PARTICIPANT FILES HIS OR HER
SUBSCRIPTION AGREEMENT, HE OR SHE SHALL ELECT TO HAVE PAYROLL DEDUCTIONS MADE ON
EACH PAY DAY DURING THE OFFERING PERIOD IN AN AMOUNT NOT LESS THAN ONE PERCENT
(1%) AND NOT MORE THAN TEN PERCENT (10%) OF THE PARTICIPANT’S COMPENSATION, WITH
SUCH AMOUNT DESIGNATED IN INTEGRAL MULTIPLES OF ONE PERCENT (1%); PROVIDED,
HOWEVER, THAT THE AGGREGATE OF SUCH PAYROLL DEDUCTIONS DURING ANY OFFERING
PERIOD SHALL NOT EXCEED TEN PERCENT (10%) OF THE PARTICIPANT’S AGGREGATE
COMPENSATION DURING SUCH OFFERING PERIOD.


 


(B)                                 ALL PAYROLL DEDUCTIONS MADE FOR A
PARTICIPANT SHALL BE CREDITED TO HIS OR HER ACCOUNT UNDER THE PLAN AND SHALL BE
WITHHELD IN WHOLE PERCENTAGES ONLY.  A PARTICIPANT MAY NOT MAKE ANY ADDITIONAL
PAYMENTS INTO SUCH ACCOUNT.


 


(C)                                  A PARTICIPANT MAY DISCONTINUE HIS OR HER
PARTICIPATION IN THE PLAN AS PROVIDED IN SECTION 10, OR MAY INCREASE OR DECREASE
THE RATE OF HIS OR HER PAYROLL DEDUCTIONS AS PROVIDED IN THIS SECTION

 

3

--------------------------------------------------------------------------------


 


6(C).  A PARTICIPANT MAY INCREASE THE RATE OF HIS OR HER PAYROLL DEDUCTIONS ONLY
AS OF THE BEGINNING OF A PURCHASE PERIOD.  SUCH INCREASE SHALL TAKE EFFECT WITH
THE FIRST PAYROLL FOLLOWING THE BEGINNING OF THE NEW PURCHASE PERIOD PROVIDED
THE PARTICIPANT HAS COMPLETED AND DELIVERED TO THE COMPANY’S STOCK ADMINISTRATOR
A NEW SUBSCRIPTION AGREEMENT AUTHORIZING THE INCREASE IN THE PAYROLL DEDUCTION
RATE AT LEAST TEN (10) BUSINESS DAYS PRIOR TO THE BEGINNING OF THE NEW PURCHASE
PERIOD.  A PARTICIPANT MAY DECREASE THE RATE OF HIS OR HER PAYROLL DEDUCTIONS
EACH MONTH.  ANY DECREASE SHALL BECOME EFFECTIVE AS OF THE FIRST PAYROLL OF THE
NEXT CALENDAR MONTH FOLLOWING THE DATE THAT THE PARTICIPANT COMPLETES AND
DELIVERS TO THE COMPANY’S STOCK ADMINISTRATOR A NEW SUBSCRIPTION AGREEMENT
AUTHORIZING THE DECREASE IN THE PAYROLL DEDUCTION RATE.  HOWEVER, IF THE
SUBSCRIPTION AGREEMENT IS NOT RECEIVED AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO
SUCH PAYROLL, THE DECREASE SHALL BECOME EFFECTIVE AS OF THE FIRST PAYROLL OF THE
SECOND SUCCEEDING CALENDAR MONTH.  THE ADMINISTRATOR MAY, IN ITS DISCRETION,
LIMIT THE NUMBER OF PARTICIPATION RATE CHANGES DURING ANY OFFERING PERIOD. 
SUBJECT TO THE FOREGOING, A PARTICIPANT’S SUBSCRIPTION AGREEMENT SHALL REMAIN IN
EFFECT FOR SUCCESSIVE OFFERING PERIODS UNLESS TERMINATED AS PROVIDED IN
SECTION 10 HEREOF.


 


(D)                                 NOTWITHSTANDING THE FOREGOING, TO THE EXTENT
NECESSARY TO COMPLY WITH SECTION 423(B)(8) OF THE CODE AND SECTION 3(B) HEREOF,
A PARTICIPANT’S PAYROLL DEDUCTIONS MAY BE DECREASED TO ZERO PERCENT (0%) AT ANY
TIME DURING A PURCHASE PERIOD.  SUCH A DECREASE SHALL NOT BE TREATED AS A
WITHDRAWAL FROM THE PLAN SUBJECT TO SECTION 10, UNLESS THE PARTICIPANT ELECTS TO
WITHDRAW PURSUANT TO SECTION 10.  PAYROLL DEDUCTIONS SHALL RECOMMENCE AT THE
RATE PROVIDED IN SUCH PARTICIPANT’S SUBSCRIPTION AGREEMENT AT THE BEGINNING OF
THE FIRST PURCHASE PERIOD WHICH IS SCHEDULED TO END IN THE FOLLOWING CALENDAR
YEAR, UNLESS THE PARTICIPANT ELECTS TO WITHDRAW FROM THE PLAN AS PROVIDED IN
SECTION 10 HEREOF.


 


(E)                                  AT THE TIME THE OPTION IS EXERCISED, IN
WHOLE OR IN PART, OR AT THE TIME SOME OR ALL OF THE COMMON STOCK ISSUED UNDER
THE PLAN IS DISPOSED OF, THE PARTICIPANT MUST MAKE ADEQUATE PROVISION FOR THE
FEDERAL, STATE, OR OTHER TAX WITHHOLDING OBLIGATIONS, IF ANY, WHICH ARISE UPON
THE EXERCISE OF THE OPTION OR THE DISPOSITION OF THE COMMON STOCK.  AT ANY TIME,
THE COMPANY OR A DESIGNATED SUBSIDIARY, AS APPLICABLE, MAY, BUT SHALL NOT BE
OBLIGATED TO, WITHHOLD FROM THE PARTICIPANT’S COMPENSATION THE AMOUNT NECESSARY
TO MEET APPLICABLE WITHHOLDING OBLIGATIONS, INCLUDING ANY WITHHOLDING REQUIRED
TO MAKE AVAILABLE ANY TAX DEDUCTIONS OR BENEFITS ATTRIBUTABLE TO SALE OR EARLY
DISPOSITION OF COMMON STOCK BY THE EMPLOYEE.


 


7.                                       GRANT OF OPTION.  ON THE ENROLLMENT
DATE OF EACH OFFERING PERIOD, EACH ELIGIBLE EMPLOYEE PARTICIPATING IN SUCH
OFFERING PERIOD SHALL BE GRANTED AN OPTION TO PURCHASE ON EACH EXERCISE DATE
DURING SUCH OFFERING PERIOD (AT THE APPLICABLE PURCHASE PRICE) UP TO A NUMBER OF
SHARES OF COMMON STOCK DETERMINED BY DIVIDING SUCH EMPLOYEE’S PAYROLL DEDUCTIONS
ACCUMULATED PRIOR TO SUCH EXERCISE DATE AND RETAINED IN THE PARTICIPANT’S
ACCOUNT AS OF THE EXERCISE DATE BY THE APPLICABLE PURCHASE PRICE; PROVIDED THAT
IN NO EVENT SHALL AN EMPLOYEE BE PERMITTED TO PURCHASE DURING EACH PURCHASE
PERIOD MORE THAN EIGHT THOUSAND (8,000) SHARES OF COMMON STOCK (SUBJECT TO ANY
ADJUSTMENT PURSUANT TO SECTION 18) ON THE ENROLLMENT DATE, AND PROVIDED FURTHER
THAT SUCH PURCHASE SHALL BE SUBJECT TO THE LIMITATIONS SET FORTH IN
SECTIONS 3(B) AND 13 HEREOF.  EXERCISE OF THE OPTION SHALL OCCUR AS PROVIDED IN
SECTION 8 HEREOF, UNLESS THE PARTICIPANT HAS WITHDRAWN PURSUANT TO SECTION 10
HEREOF.  THE OPTION SHALL EXPIRE ON THE LAST DAY OF THE OFFERING PERIOD.

 

4

--------------------------------------------------------------------------------


 


8.                                       EXERCISE OF OPTION.  UNLESS A
PARTICIPANT WITHDRAWS FROM THE PLAN AS PROVIDED IN SECTION 10 HEREOF, HIS OR HER
OPTION FOR THE PURCHASE OF SHARES OF COMMON STOCK SHALL BE EXERCISED
AUTOMATICALLY ON THE EXERCISE DATE, AND THE MAXIMUM NUMBER OF FULL SHARES OF
COMMON STOCK SUBJECT TO OPTION SHALL BE PURCHASED FOR SUCH PARTICIPANT AT THE
APPLICABLE PURCHASE PRICE WITH THE ACCUMULATED PAYROLL DEDUCTIONS IN HIS OR HER
ACCOUNT.  NO FRACTIONAL SHARES SHALL BE PURCHASED; ANY PAYROLL DEDUCTIONS
ACCUMULATED IN A PARTICIPANT’S ACCOUNT WHICH ARE NOT SUFFICIENT TO PURCHASE A
FULL SHARE SHALL BE RETAINED IN THE PARTICIPANT’S ACCOUNT FOR THE SUBSEQUENT
PURCHASE PERIOD OR OFFERING PERIOD, SUBJECT TO EARLIER WITHDRAWAL BY THE
PARTICIPANT AS PROVIDED IN SECTION 10 HEREOF.  ANY OTHER MONIES LEFT OVER IN A
PARTICIPANT’S ACCOUNT AFTER THE EXERCISE DATE SHALL BE RETURNED TO THE
PARTICIPANT.  DURING A PARTICIPANT’S LIFETIME, A PARTICIPANT’S OPTION TO
PURCHASE SHARES HEREUNDER IS EXERCISABLE ONLY BY HIM OR HER.


 


9.                                       DELIVERY.  AS PROMPTLY AS PRACTICABLE
AFTER EACH EXERCISE DATE ON WHICH A PURCHASE OF SHARES OCCURS, A SHARE
CERTIFICATE OR CERTIFICATES REPRESENTING THE NUMBER OF SHARES OF COMMON STOCK SO
PURCHASED SHALL BE DELIVERED TO A BROKERAGE ACCOUNT DESIGNATED BY THE COMPANY
AND KEPT IN SUCH ACCOUNT PURSUANT TO A SUBSCRIPTION AGREEMENT BETWEEN EACH
PARTICIPANT AND THE COMPANY AND SUBJECT TO THE CONDITIONS DESCRIBED THEREIN
WHICH MAY INCLUDE A REQUIREMENT THAT SHARES BE HELD AND NOT SOLD FOR CERTAIN
TIME PERIODS, OR THE COMPANY SHALL ESTABLISH SOME OTHER MEANS FOR SUCH
PARTICIPANTS TO RECEIVE OWNERSHIP OF THE SHARES.


 


10.                                 DISCONTINUATION; WITHDRAWAL.


 


(A)                                  A PARTICIPANT MAY DISCONTINUE HIS OR HER
PARTICIPATION IN THE PLAN ONLY BY WITHDRAWING FROM THE PLAN AS PROVIDED IN THIS
SECTION 10.  A PARTICIPANT MAY WITHDRAW ALL BUT NOT LESS THAN ALL THE PAYROLL
DEDUCTIONS CREDITED TO HIS OR HER ACCOUNT AND NOT YET USED TO EXERCISE HIS OR
HER OPTION UNDER THE PLAN BY GIVING WRITTEN NOTICE TO THE COMPANY SUBSTANTIALLY
IN THE FORM OF EXHIBIT B TO THIS PLAN.  SUCH NOTICE MUST BE RECEIVED BY THE
COMPANY NO LATER THAN 2:00 P.M. PACIFIC STANDARD TIME ON THE SECOND TRADING DAY
PRECEDING THE EXERCISE DATE.  ALL OF THE PARTICIPANT’S PAYROLL DEDUCTIONS
CREDITED TO HIS OR HER ACCOUNT SHALL BE PAID TO SUCH PARTICIPANT PROMPTLY AFTER
RECEIPT OF NOTICE OF WITHDRAWAL AND SUCH PARTICIPANT’S OPTION FOR THE OFFERING
PERIOD SHALL BE AUTOMATICALLY TERMINATED, AND NO FURTHER PAYROLL DEDUCTIONS FOR
THE PURCHASE OF SHARES SHALL BE MADE FOR SUCH OFFERING PERIOD.  IF A PARTICIPANT
WITHDRAWS FROM AN OFFERING PERIOD, PAYROLL DEDUCTIONS SHALL NOT RESUME AT THE
BEGINNING OF THE SUCCEEDING OFFERING PERIOD UNLESS THE PARTICIPANT DELIVERS TO
THE COMPANY A NEW SUBSCRIPTION AGREEMENT IN ACCORDANCE WITH SECTION 5(A).


 


(B)                                 A PARTICIPANT’S WITHDRAWAL FROM AN OFFERING
PERIOD SHALL NOT HAVE ANY EFFECT UPON HIS OR HER ELIGIBILITY TO PARTICIPATE IN
ANY SIMILAR PLAN WHICH MAY HEREAFTER BE ADOPTED BY THE COMPANY OR IN SUCCEEDING
OFFERING PERIODS WHICH COMMENCE AFTER THE PARTICIPANT WITHDRAWS FROM THE PLAN,
SUBJECT TO COMPLIANCE WITH SECTION 5(A).


 


11.                                 TERMINATION OF EMPLOYMENT.


 

Upon a participant’s ceasing to be an Employee, for any reason, he or she shall
be deemed to have elected to withdraw from the Plan and the payroll deductions
credited to such participant’s account during the Offering Period but not yet
used to exercise the option shall be returned to such participant or, in the
case of his or her death, to the person or persons entitled thereto under
Section 15 hereof, and such participant’s option shall be automatically
terminated.

 


12.                                 INTEREST.  NO INTEREST SHALL ACCRUE ON THE
PAYROLL DEDUCTIONS OF A PARTICIPANT IN THE PLAN.


 


13.                                 STOCK.


 


(A)                                  THE MAXIMUM NUMBER OF SHARES OF COMMON
STOCK WHICH SHALL BE MADE AVAILABLE FOR SALE UNDER THE PLAN SHALL BE FOUR
MILLION SIX HUNDRED THOUSAND (4,600,000) SHARES, SUBJECT TO ADJUSTMENT UPON
CHANGES IN CAPITALIZATION OF THE COMPANY AS PROVIDED IN SECTION 18 HEREOF.  IF,
ON A GIVEN EXERCISE DATE, THE NUMBER OF SHARES WITH RESPECT TO WHICH OPTIONS ARE
TO BE EXERCISED EXCEEDS THE NUMBER OF SHARES THEN

 

5

--------------------------------------------------------------------------------


 


AVAILABLE UNDER THE PLAN, THE COMPANY SHALL MAKE A PRO RATA ALLOCATION OF THE
SHARES REMAINING AVAILABLE FOR PURCHASE IN AS UNIFORM A MANNER AS SHALL BE
PRACTICABLE AND AS IT SHALL DETERMINE TO BE EQUITABLE.


 


(B)                                 THE PARTICIPANT SHALL HAVE NO INTEREST OR
VOTING RIGHT IN SHARES COVERED BY HIS OPTION UNTIL SUCH OPTION HAS BEEN
EXERCISED.


 


(C)                                  SHARES PURCHASED BY A PARTICIPANT UNDER THE
PLAN SHALL BE REGISTERED IN THE NAME OF THE PARTICIPANT OR IN THE NAME OF THE
PARTICIPANT AND HIS OR HER SPOUSE.


 


14.                                 ADMINISTRATION.  THE PLAN SHALL BE
ADMINISTERED BY THE ADMINISTRATOR.  THE ADMINISTRATOR SHALL HAVE FULL AND
EXCLUSIVE DISCRETIONARY AUTHORITY TO ADOPT SUCH RULES, GUIDELINES AND FORMS AS
IT DEEMS APPROPRIATE TO IMPLEMENT THE PLAN, TO CONSTRUE, INTERPRET AND APPLY THE
TERMS OF THE PLAN, TO DETERMINE ELIGIBILITY AND TO ADJUDICATE ALL DISPUTED
CLAIMS FILED UNDER THE PLAN.  EVERY FINDING, DECISION AND DETERMINATION MADE BY
THE ADMINISTRATOR SHALL, TO THE FULL EXTENT PERMITTED BY LAW, BE FINAL AND
BINDING UPON ALL PARTIES.


 


15.                                 DESIGNATION OF BENEFICIARY.


 


(A)                                  A PARTICIPANT MAY FILE A WRITTEN
DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE ANY SHARES AND CASH, IF ANY, FROM
THE PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE EVENT OF SUCH PARTICIPANT’S
DEATH SUBSEQUENT TO AN EXERCISE DATE ON WHICH THE OPTION IS EXERCISED BUT PRIOR
TO DELIVERY TO SUCH PARTICIPANT OF SUCH SHARES AND CASH.  IN ADDITION, A
PARTICIPANT MAY FILE A WRITTEN DESIGNATION OF A BENEFICIARY WHO IS TO RECEIVE
ANY CASH FROM THE PARTICIPANT’S ACCOUNT UNDER THE PLAN IN THE EVENT OF SUCH
PARTICIPANT’S DEATH PRIOR TO EXERCISE OF THE OPTION.  IF A PARTICIPANT IS
MARRIED AND THE DESIGNATED BENEFICIARY IS NOT THE SPOUSE, SPOUSAL CONSENT SHALL
BE REQUIRED FOR SUCH DESIGNATION TO BE EFFECTIVE.


 


(B)                                 SUCH DESIGNATION OF BENEFICIARY MAY BE
CHANGED BY THE PARTICIPANT AT ANY TIME BY WRITTEN NOTICE.  IN THE EVENT OF THE
DEATH OF A PARTICIPANT AND IN THE ABSENCE OF A BENEFICIARY VALIDLY DESIGNATED
UNDER THE PLAN WHO IS LIVING AT THE TIME OF SUCH PARTICIPANT’S DEATH, THE
COMPANY SHALL DELIVER SUCH SHARES AND/OR CASH TO THE EXECUTOR OR ADMINISTRATOR
OF THE ESTATE OF THE PARTICIPANT, OR IF NO SUCH EXECUTOR OR ADMINISTRATOR HAS
BEEN APPOINTED (TO THE KNOWLEDGE OF THE COMPANY), THE COMPANY, IN ITS
DISCRETION, MAY DELIVER SUCH SHARES AND/OR CASH TO THE SPOUSE OR TO ANY ONE OR
MORE DEPENDENTS OR RELATIVES OF THE PARTICIPANT, OR IF NO SPOUSE, DEPENDENT OR
RELATIVE IS KNOWN TO THE COMPANY, THEN TO SUCH OTHER PERSON AS THE COMPANY MAY
DESIGNATE.


 


16.                                 TRANSFERABILITY.  NEITHER PAYROLL DEDUCTIONS
CREDITED TO A PARTICIPANT’S ACCOUNT NOR ANY RIGHTS WITH REGARD TO THE EXERCISE
OF AN OPTION OR TO RECEIVE SHARES UNDER THE PLAN MAY BE ASSIGNED, TRANSFERRED,
PLEDGED OR OTHERWISE DISPOSED OF IN ANY WAY (OTHER THAN BY WILL, THE LAWS OF
DESCENT AND DISTRIBUTION OR AS PROVIDED IN SECTION 15 HEREOF) BY THE
PARTICIPANT.  ANY SUCH ATTEMPT AT ASSIGNMENT, TRANSFER, PLEDGE OR OTHER
DISPOSITION SHALL BE WITHOUT EFFECT, EXCEPT THAT THE COMPANY MAY TREAT SUCH ACT
AS AN ELECTION TO WITHDRAW FUNDS FROM AN OFFERING PERIOD IN ACCORDANCE WITH
SECTION 10 HEREOF.


 


17.                                 USE OF FUNDS.  ALL PAYROLL DEDUCTIONS
RECEIVED OR HELD BY THE COMPANY UNDER THE PLAN MAY BE USED BY THE COMPANY FOR
ANY CORPORATE PURPOSE, AND THE COMPANY SHALL NOT BE OBLIGATED TO SEGREGATE SUCH
PAYROLL DEDUCTIONS.


 


18.                                 ADJUSTMENTS UPON CHANGES IN CAPITALIZATION,
DISSOLUTION, LIQUIDATION, MERGER OR ASSET SALE.


 


(A)                                  CHANGES IN CAPITALIZATION.  SUBJECT TO ANY
REQUIRED ACTION BY THE STOCKHOLDERS OF THE COMPANY, THE RESERVES, THE MAXIMUM
NUMBER OF SHARES EACH PARTICIPANT MAY PURCHASE EACH PURCHASE PERIOD (PURSUANT TO
SECTION 7), AS WELL AS THE PURCHASE PRICE PER SHARE AND THE NUMBER OF SHARES OF
COMMON STOCK COVERED BY EACH OPTION UNDER THE PLAN WHICH HAS NOT YET BEEN
EXERCISED SHALL BE PROPORTIONATELY ADJUSTED FOR ANY INCREASE OR DECREASE IN THE
NUMBER OF ISSUED SHARES OF COMMON STOCK RESULTING FROM A STOCK SPLIT, REVERSE
STOCK SPLIT, STOCK DIVIDEND, COMBINATION OR RECLASSIFICATION OF THE COMMON
STOCK, OR ANY OTHER INCREASE OR

 

6

--------------------------------------------------------------------------------


 


DECREASE IN THE NUMBER OF OUTSTANDING SHARES OF COMMON STOCK EFFECTED WITHOUT
RECEIPT OF CONSIDERATION BY THE COMPANY; PROVIDED, HOWEVER, THAT CONVERSION OF
ANY CONVERTIBLE SECURITIES OF THE COMPANY SHALL NOT BE DEEMED TO HAVE BEEN
“EFFECTED WITHOUT RECEIPT OF CONSIDERATION”.  SUCH ADJUSTMENT SHALL BE MADE BY
THE BOARD, WHOSE DETERMINATION IN THAT RESPECT SHALL BE FINAL, BINDING AND
CONCLUSIVE.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, NO ISSUANCE BY THE COMPANY OF
SHARES OF STOCK OF ANY CLASS, OR SECURITIES CONVERTIBLE INTO SHARES OF STOCK OF
ANY CLASS, SHALL AFFECT, AND NO ADJUSTMENT BY REASON THEREOF SHALL BE MADE WITH
RESPECT TO, THE NUMBER OR PRICE OF SHARES OF COMMON STOCK SUBJECT TO AN OPTION.


 


(B)                                 DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF
THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE OFFERING PERIODS
SHALL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED ACTION,
UNLESS OTHERWISE PROVIDED BY THE BOARD.


 


(C)                                  MERGER OR ASSET SALE.  IN THE EVENT OF A
PROPOSED SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY, OR THE
MERGER OF THE COMPANY WITH OR INTO ANOTHER CORPORATION, LIMITED LIABILITY
COMPANY OR OTHER ENTITY, THE PLAN SHALL TERMINATE UPON THE DATE OF THE
CONSUMMATION OF SUCH TRANSACTION AND ANY PURCHASE PERIODS THEN IN PROGRESS SHALL
BE SHORTENED BY SETTING A NEW EXERCISE DATE (THE “NEW EXERCISE DATE”) AND ANY
OFFERING PERIODS THEN IN PROGRESS SHALL END ON THE NEW EXERCISE DATE, UNLESS THE
PLAN OF MERGER, CONSOLIDATION OR REORGANIZATION PROVIDES OTHERWISE.  THE NEW
EXERCISE DATE SHALL BE DETERMINED BY THE BOARD IN ITS SOLE DISCRETION; PROVIDED,
THAT THE NEW EXERCISE DATE SHALL BE BEFORE THE DATE OF THE COMPANY’S PROPOSED
SALE OR MERGER.  THE ADMINISTRATOR SHALL NOTIFY EACH PARTICIPANT IN WRITING, AT
LEAST TEN (10) BUSINESS DAYS PRIOR TO THE NEW EXERCISE DATE, THAT THE EXERCISE
DATE FOR THE PARTICIPANT’S OPTION HAS BEEN CHANGED TO THE NEW EXERCISE DATE AND
THAT THE PARTICIPANT’S OPTION SHALL BE EXERCISED AUTOMATICALLY ON THE NEW
EXERCISE DATE, UNLESS PRIOR TO SUCH DATE THE PARTICIPANT HAS WITHDRAWN FROM THE
OFFERING PERIOD AS PROVIDED IN SECTION 10 HEREOF.  THE PLAN SHALL IN NO EVENT BE
CONSTRUED TO RESTRICT THE COMPANY’S RIGHT TO UNDERTAKE ANY LIQUIDATION,
DISSOLUTION, MERGER, CONSOLIDATION OR OTHER REORGANIZATION.


 


19.                                 AMENDMENT OR TERMINATION.


 


(A)                                  THE BOARD MAY AT ANY TIME AND FOR ANY
REASON TERMINATE OR AMEND THE PLAN.  EXCEPT AS PROVIDED IN SECTION 18 HEREOF, NO
SUCH TERMINATION CAN AFFECT OPTIONS PREVIOUSLY GRANTED, PROVIDED THAT AN
OFFERING PERIOD MAY BE TERMINATED BY THE BOARD ON ANY EXERCISE DATE IF THE BOARD
DETERMINES THAT THE TERMINATION OF THE PLAN IS IN THE BEST INTERESTS OF THE
COMPANY AND ITS STOCKHOLDERS.  EXCEPT AS PROVIDED IN SECTION 18 HEREOF, NO
AMENDMENT MAY MAKE ANY CHANGE IN ANY OPTION THERETOFORE GRANTED WHICH ADVERSELY
AFFECTS THE RIGHTS OF ANY PARTICIPANT.  TO THE EXTENT NECESSARY TO COMPLY WITH
SECTION 423 OF THE CODE (OR ANY SUCCESSOR RULE OR PROVISION OR ANY OTHER
APPLICABLE LAW, REGULATION OR STOCK EXCHANGE RULE), THE COMPANY SHALL OBTAIN
STOCKHOLDER APPROVAL IN SUCH A MANNER AND TO SUCH A DEGREE AS REQUIRED.


 


(B)                                 WITHOUT STOCKHOLDER CONSENT AND WITHOUT
REGARD TO WHETHER ANY PARTICIPANT RIGHTS MAY BE CONSIDERED TO HAVE BEEN
“ADVERSELY AFFECTED,” THE ADMINISTRATOR SHALL BE ENTITLED TO CHANGE THE OFFERING
PERIODS OR PURCHASE PERIODS, LIMIT THE FREQUENCY AND/OR NUMBER OF CHANGES IN THE
AMOUNT WITHHELD DURING AN OFFERING PERIOD, ESTABLISH THE EXCHANGE RATIO
APPLICABLE TO AMOUNTS WITHHELD IN A CURRENCY OTHER THAN U.S. DOLLARS, PERMIT
PAYROLL WITHHOLDING IN EXCESS OF THE AMOUNT DESIGNATED BY A PARTICIPANT IN ORDER
TO ADJUST FOR DELAYS OR MISTAKES IN THE COMPANY’S PROCESSING OF PROPERLY
COMPLETED WITHHOLDING ELECTIONS, ESTABLISH REASONABLE WAITING AND ADJUSTMENT
PERIODS AND/OR ACCOUNTING AND CREDITING PROCEDURES TO ENSURE THAT AMOUNTS
APPLIED TOWARD THE PURCHASE OF COMMON STOCK FOR EACH PARTICIPANT PROPERLY
CORRESPOND WITH AMOUNTS WITHHELD FROM THE PARTICIPANT’S COMPENSATION, AND
ESTABLISH SUCH OTHER LIMITATIONS OR PROCEDURES AS THE ADMINISTRATOR DETERMINES
IN ITS SOLE DISCRETION ADVISABLE WHICH ARE CONSISTENT WITH THE PLAN.

 

7

--------------------------------------------------------------------------------


 


20.                                 NOTICES.  ALL NOTICES OR OTHER
COMMUNICATIONS BY A PARTICIPANT TO THE COMPANY UNDER OR IN CONNECTION WITH THE
PLAN SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN RECEIVED IN THE FORM SPECIFIED
BY THE COMPANY AT THE LOCATION, OR BY THE PERSON, DESIGNATED BY THE COMPANY FOR
THE RECEIPT THEREOF.


 


21.                                 CONDITIONS UPON ISSUANCE OF SHARES.  SHARES
SHALL NOT BE ISSUED WITH RESPECT TO AN OPTION UNLESS THE EXERCISE OF SUCH OPTION
AND THE ISSUANCE AND DELIVERY OF SUCH SHARES PURSUANT THERETO SHALL COMPLY WITH
ALL APPLICABLE PROVISIONS OF LAW, DOMESTIC OR FOREIGN, INCLUDING, WITHOUT
LIMITATION, THE SECURITIES ACT OF 1933, AS AMENDED, THE SECURITIES EXCHANGE ACT
OF 1934, AS AMENDED, THE RULES AND REGULATIONS PROMULGATED THEREUNDER, AND THE
REQUIREMENTS OF ANY STOCK EXCHANGE OR STOCK MARKET UPON WHICH THE SHARES MAY
THEN BE LISTED, AND SHALL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE
COMPANY WITH RESPECT TO SUCH COMPLIANCE.


 

As a condition to the exercise of an option, the Company may require the person
exercising such option to represent and warrant at the time of any such exercise
that the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
applicable provisions of law.

 


22.                                 NO RIGHTS AS AN EMPLOYEE.  NOTHING IN THE
PLAN OR IN ANY RIGHT GRANTED UNDER THE PLAN SHALL CONFER UPON A PARTICIPANT ANY
RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY OR ANY DESIGNATED SUBSIDIARY FOR
ANY PERIOD OF SPECIFIC DURATION OR INTERFERE WITH OR OTHERWISE RESTRICT IN ANY
WAY THE RIGHTS OF THE COMPANY OR ANY DESIGNATED SUBSIDIARY OR OF A PARTICIPANT,
WHICH RIGHTS ARE HEREBY EXPRESSLY RESERVED BY EACH, TO TERMINATE HIS OR HER
EMPLOYMENT AT ANY TIME AND FOR ANY REASON, WITH OR WITHOUT CAUSE.


 


23.                                 TERM OF PLAN.  THE PLAN, AS AMENDED AND
RESTATED, SHALL BECOME EFFECTIVE UPON THE EFFECTIVE DATE.  IT SHALL CONTINUE
UNTIL TERMINATED UNDER SECTION 19 HEREOF.


 


24.                                 AUTOMATIC TRANSFER TO LOW PRICE OFFERING
PERIOD.  TO THE EXTENT PERMITTED BY ANY APPLICABLE LAWS, REGULATIONS, OR STOCK
EXCHANGE RULES, IF THE FAIR MARKET VALUE OF THE COMMON STOCK ON ANY EXERCISE
DATE IN AN OFFERING PERIOD IS LOWER THAN THE FAIR MARKET VALUE OF THE COMMON
STOCK ON THE ENROLLMENT DATE OF SUCH OFFERING PERIOD, THEN ALL PARTICIPANTS IN
SUCH OFFERING PERIOD SHALL BE AUTOMATICALLY WITHDRAWN FROM SUCH OFFERING PERIOD
IMMEDIATELY AFTER THE EXERCISE OF THEIR OPTION ON SUCH EXERCISE DATE AND
AUTOMATICALLY RE-ENROLLED IN THE IMMEDIATELY FOLLOWING OFFERING PERIOD AS OF THE
FIRST DAY THEREOF.


 


25.                                 EXECUTION.  TO RECORD THE AMENDMENT AND
RESTATEMENT OF THE PLAN BY THE BOARD AS OF THE EFFECTIVE DATE, AND FURTHER
AMENDMENT BY THE BOARD AS OF MARCH 11, 2008, THE COMPANY HAS CAUSED ITS
AUTHORIZED OFFICER TO EXECUTE THE SAME.


 

 

INCYTE CORPORATION

 

 

 

 

 

By

  /s/ Patricia A. Schreck

 

 

 

 

Its

 General Counsel

 

8

--------------------------------------------------------------------------------